Order entered July 9, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00171-CR

                              LUIS TERRAZA DURAN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82853-2011

                                             ORDER
       By letter dated June 23, 2015, the Court notified the trial court that the record does not

contain a certification of appellant’s right to appeal. We asked the trial court to file, within ten

days, a certification that accurately reflects the proceedings. To date, we have not received the

certification of appellant’s right to appeal. The trial court is required to prepare a certification of

the right to appeal in every case in which the defendant is appealing. See TEX. R. APP. P. 25.2(a),

(d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       Accordingly, we ORDER the trial court to prepare a certification of appellant’s right to

appeal that accurately reflects the trial court proceedings and to file the certification with this

Court within TEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Ray Wheless,

Presiding Judge, 366th Judicial District Court; Andrea Stroh Thompson, Collin County District

Clerk; and to counsel for all parties.

                                                  /s/    ADA BROWN
                                                         JUSTICE